Case: 20-1325   Document: 49 Page:
        Case 1:16-cr-10343-ADB     1
                               DocumentDate
                                        1391Filed:
                                               Filed07/22/2020  Entry
                                                     07/22/20 Page 1 ofID:
                                                                         3 6354372




               United States Court of Appeals
                           For the First Circuit
 No. 20-1325
                                 UNITED STATES

                                     Appellee

                                        v.

                                  JOHN KAPOOR

                               Defendant - Appellant

 No. 20-1326
                                 UNITED STATES

                                     Appellee

                                        v.

                                  SUNRISE LEE

                               Defendant - Appellant

 No. 20-1334
                                 UNITED STATES

                                     Appellee

                                        v.

                               RICHARD M. SIMON

                               Defendant - Appellant

 No. 20-1335
                                 UNITED STATES

                                     Appellee

                                        v.

                               MICHAEL J. GURRY
Case: 20-1325   Document: 49 Page:
        Case 1:16-cr-10343-ADB     2
                               DocumentDate
                                        1391Filed:
                                               Filed07/22/2020  Entry
                                                     07/22/20 Page 2 ofID:
                                                                         3 6354372




                                     Defendant - Appellant

 No. 20-1336
                                       UNITED STATES

                                            Appellee

                                                v.

                                      JOSEPH A. ROWAN

                                     Defendant - Appellant


                                          MANDATE

                                     Entered: July 22, 2020

       In accordance with the judgment of July 1, 2020, and pursuant to Federal Rule of Appellate
 Procedure 41(a), this constitutes the formal mandate of this Court.


                                              By the Court:

                                              Maria R. Hamilton, Clerk


 cc:
 Jonathan M. Albano
 Alexandra W. Amrhein
 Karen Lisa Eisenstadt
 William W. Fick
 Alexandra Ioana Gliga
 Peter Charles Horstmann
 Aaron M. Katz
 Michael D. Kendall
 David G. Lazarus
 Donald Campbell Lockhart
 Daniel N. Marx
 Tracy A. Miner
 Brien T. O'Connor
 Mark T. Quinlivan
 Adriana Riviere Badell
 Chanakya Sethi
 Robert L. Sheketoff
Case: 20-1325   Document: 49 Page:
        Case 1:16-cr-10343-ADB     3
                               DocumentDate
                                        1391Filed:
                                               Filed07/22/2020  Entry
                                                     07/22/20 Page 3 ofID:
                                                                         3 6354372



 Megan Anne Siddall
 Kosta Stanko Stojilkovic
 Elysa Q. Wan
 Martin G. Weinberg
 Beth A. Wilkinson
 Fred M. Wyshak Jr.
 Nathaniel Yeager
